Citation Nr: 1456426	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to continued non-service connected death pension benefits based on countable income.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1968.  The Veteran died in August 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 action by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota, that terminated the appellant's non-service-connected death pension benefits effective from February 1, 2008 due to a finding of excessive income; this appeal ensued. 

In March 2013, the appellant testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In general, the surviving spouse of a Veteran is entitled to receive nonservice-connected death pension benefits if the Veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 (2014) and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 (2014).  38 U.S.C.A. § 1541(a) (West 2014); 38 C.F.R. § 3.3(b)(4) (2014).  Under applicable criteria, payments of improved death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23. 

Payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2014).  The types of income excluded for VA pension purposes must be deducted in the year in which they occurred.  38 C.F.R. § 3.272. Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272. 

Unreimbursed medical expenses, however, which were paid within the 12-month annualization period regardless of when incurred are excluded from annual countable income to the extent that the amount paid exceeds five percent of the maximum annual rate payable.  38 C.F.R. § 3.272 (g)(1)(iii).  The maximum annual rate of pension is established by statute every year and is reduced by the appellant's countable annual income.  38 C.F.R. § 3.23(d)(4).  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312  (West 2014) is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23.

In a September 2009 decision, the appellant's death pension award was amended based on her Eligibility Verification Report received in June 2009, along with information on wages received in August 2009.  The appellant's benefits were terminated effective February 1, 2008 because her countable income exceeded the maximum income limit for a surviving spouse.

Prior to the August 2010 Statement of the Case, which continued the denial of entitlement to non-service connected death pension benefits based on countable income, the appellant was requested in a letter dated in December 2009 to furnish information on wages for the dates ranging from August 2007 to December 2009.  The appellant was also advised to identify paid, unreimbursed medical expenses on a VA Form 21-8416, Medical Expense Report, for the above date ranges.  The requested information was not submitted showing countable income within the limits set by law for death pension purposes.

In May 2011, the appellant submitted copies of unpaid medical bills from specific medical centers in specified amounts; however, the information did not show that the expenses had been paid, or whether the appellant would be reimbursed for medical expenses once paid.  

At her March 2013 Travel Board hearing, the appellant testified that she did not understand why the VA stated that her income was excessive and over $17,000, as she was only working part time intermittently during the period covered by the September 2009 decision.  She indicated that at the time she had no place to live and had started working full time in 2012.  The appellant also submitted a W-2 Form for 2011 as evidence during the hearing.  

The record suggests that a clarification of the calculations of the appellant's income and expenses are in order.  The Board acknowledges that the appellant was previously provided an opportunity to provide the VA with income and medical reimbursement information.  It is not clear, however, that the appellant understood the income information requested by the Pension Management Center.  Therefore, the AOJ should request that the appellant provide specific information concerning her income and medical reimbursement information.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete and return a report of her income, net worth and expenses from August 2007 to the present (i.e., years 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014).  The appellant is also asked to submit information as to any paid, unreimbursed medical expenses on a VA Form 21-8416 (Medical Expense Report) for the above date ranges.

2.  After the development is completed, adjudicate the claim on appeal.  If the benefit is denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



